Exhibit 10.29

 


SILICON VALLEY BANK

 

DEFERRED COMPENSATION PLAN

 

(Effective For Deferral Agreements Made

On Or After November 15, 2004)

 

 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 


PURPOSE


 


 


 


ARTICLE 1 - DEFINITIONS


 

1.1

 

Account

 

1.2

 

Administrator

 

1.3

 

Base Pay

 

1.4

 

Beneficiary

 

1.5

 

Board

 

1.6

 

Bonus

 

1.7

 

Change in Control

 

1.8

 

Code

 

1.9

 

Eligible Employee

 

1.10

 

Employer

 

1.11

 

ERISA

 

1.12

 

Key Employee

 

1.13

 

Participant

 

1.14

 

Plan

 

1.15

 

Plan Sponsor

 

1.16

 

Plan Year

 

1.17

 

Unforeseeable Emergency

 

1.18

 

Valuation Date

 

 

 

 

 

ARTICLE 2 - PARTICIPATION

 

2.1

 

Participation

 

2.2

 

Termination of Participation

 

2.3

 

Suspension of Participation

 

 

 

 

 

ARTICLE 3 - DEFERRAL ELECTIONS

 

3.1

 

Deferral Agreement

 

3.2

 

Election to Defer Base Pay

 

3.3

 

Election to Defer Bonus

 

3.4

 

Timing of Election to Defer

 

3.5

 

Election of Payment Schedule and Form of Payment

 

3.6

 

Override Elections

 

 

 

 

 

ARTICLE 4 - PARTICIPANT ACCOUNT

 

4.1

 

Individual Accounts

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 5 - INVESTMENT OF CONTRIBUTIONS

 

5.1

 

Investment Options

 

5.2

 

Adjustment of Accounts

 

 

 

 

 

ARTICLE 6 - RIGHT TO BENEFITS

 

6.1

 

Vesting

 

6.2

 

Death

 

6.3

 

Disability

 

 

 

 

 

ARTICLE 7 - DISTRIBUTION OF BENEFITS

 

7.1

 

Amount of Benefits

 

7.2

 

Method and Timing of Distributions

 

7.3

 

Unforeseeable Emergency

 

7.4

 

Cashouts of Amounts Not Exceeding $10,000

 

 

 

 

 

ARTICLE 8 - AMENDMENT AND TERMINATION

 

8.1

 

Amendment by Employer

 

8.2

 

Retroactive Amendments

 

8.3

 

Plan Termination

 

8.4

 

Distribution Upon Termination of the Plan

 

 

 

 

 

ARTICLE 9 - THE TRUST

 

9.1

 

Establishment of Trust

 

9.2

 

Grantor Trust

 

9.3

 

Investment of Trust Funds

 

 

 

 

 

ARTICLE 10 - MISCELLANEOUS

 

10.1

 

Unsecured General Creditor of the Employer

 

10.2

 

Employer’s Liability

 

10.3

 

Limitation of Rights

 

10.4

 

Acceleration of Benefits

 

10.5

 

Facility of Payment

 

10.6

 

Notices

 

10.7

 

Tax Withholding

 

10.8

 

Indemnification

 

10.9

 

Governing Law

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 11 - PLAN ADMINISTRATION

 

11.1

Powers and Responsibilities of the Administrator

 

11.2

Claims and Review Procedures

 

11.3

Plan Administrative Costs

 

 

 

 

 

APPENDIX A   INVESTMENT OPTIONS

 

 

iv

--------------------------------------------------------------------------------


 

PURPOSE

 

The purpose of the Silicon Valley Bank Deferred Compensation Plan (the “Plan”)
is to permit eligible employees to elect to defer receipt of compensation which
would otherwise be payable to them currently as annual base pay or bonuses.  The
Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and shall be implemented
and administered in a manner consistent therewith.

 

--------------------------------------------------------------------------------


 


ARTICLE 1 – DEFINITIONS

 

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise.  Wherever used herein,
the following terms have the meanings set forth below, unless a different
meaning is clearly required by the context:

 

1.1                               “Account” means an account established for the
purpose of recording amounts credited on behalf of a Participant and any income,
expenses, gains, losses or distributions included thereon.  The Account shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant
pursuant to the Plan.

 

1.2                               “Administrator” means the Employer, or such
other person or persons designated by the Employer to be responsible for the
administration of the Plan.

 

1.3                               “Base Pay” means the basic or regular rate of
per payroll period remuneration paid to the Participant by the Employer.

 

1.4                               “Beneficiary” means the persons, trusts,
estates or other entitities entitled under Section 6.2 to receive benefits under
the Plan upon the death of a Participant.

 

1.5                               “Board” means the Board of Directors of the
Plan Sponsor.

 

1.6                               “Bonus” means the bonus otherwise payable
currently to a Participant for the Plan Year under the Incentive Compensation
Plan, the Alliant Bonus Plan, the Retention Plan, the Alliant Retention Plan and
any other incentive program so designated by the Board.

 

1.7                               “Change in Control” means the occurrence of an
event involving the Plan Sponsor which is defined as a “change in control” for
purposes of Section 409A(a)(2)(A)(v) of the Code in Treasury Regulations issued
pursuant to Section 409A(e) of the Code.

 

1.8                               “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

1.9                               “Eligible Employee” means an employee of the
Employer who is determined by the Employer to be a member of a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA and who is either (a)

 

A-1-1

--------------------------------------------------------------------------------


 

classified according to the employment policies of the Employer as a group or
division manager, any employee with an Incentive Compensation Plan bonus target
of 40% or higher, the corporate controller, an SVB Alliant managing director or
a member of the Steering Committee, or (b) designated by the Employer as an
Eligible Employee for purposes of the Plan.

 

1.10                        “Employer” means the Plan Sponsor and any other
entity which is authorized by the Plan Sponsor to participate in and, in fact,
does adopt the Plan.

 

1.11                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as from time to time amended.

 

1.12                        “Key Employee” means a Participant who is described
in Section 416(i) of the Code without regard to Section 416(i)(5).

 

1.13                        “Participant” means any Eligible Employee who
participates in the Plan in accordance with Article 2.

 

1.14                        “Plan” means the Silicon Valley Bank Deferred
Compensation Plan as set forth herein and as it may be amended from time to
time.

 

1.15                        “Plan Sponsor” means Silicon Valley Bank.

 

1.16                        “Plan Year” means the 12-consecutive month period
beginning January 1st and ending December 31st.

 

1.17                        “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or the Participant’s dependent (as
defined in Code Section 152(a)); loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by homeowner’s insurance); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

 

1.18                        “Valuation Date” means each business day of the Plan
Year and such other date(s) as designated by the Employer.

 

A-1-2

--------------------------------------------------------------------------------


 

ARTICLE 2 – PARTICIPATION

 

2.1                               Participation.  Each Eligible Employee shall
become a Participant in the Plan by executing a deferral agreement in accordance
with the provisions of Article 3.

 

2.2                               Termination of Participation.  A Participant’s
participation in the Plan shall cease upon his termination of service with the
Employer for any reason or his ceasing to qualify as an Eligible Employee.  In
addition, the Administrator may terminate a Participant’s participation in the
Plan at the direction of the Employer.  Upon any termination of participation, a
Participant’s deferrals shall cease but the provisions of Section 7.2 shall
continue to apply.

 

2.3                               Suspension of Participation.  A Participant’s
participation in the Plan will be suspended during an unpaid authorized leave of
absence and will resume upon his return to service with the Employer, provided
he continues to qualify as an Eligible Employee upon his rehire.

 

A-2-1

--------------------------------------------------------------------------------


 

ARTICLE 3 – DEFERRAL ELECTIONS

 

3.1.                            Deferral Agreement.  Each Eligible Employee may
elect to defer amounts otherwise payable to him currently for the Plan Year by
executing a deferral agreement in accordance with rules and procedures
established by the Administrator and the provisions of this Article 3.  The
deferral agreement must separately specify for each discrete type of
compensation (i.e., Base Pay and each type of Bonus) the whole number percentage
multiple that the Participant elects to defer and the timing and form of payment
of the deferred amount.

 

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee elects to defer compensation.  An Eligible Employee who
does not timely execute a deferral agreement shall be deemed to have elected
zero deferrals for such Plan Year.

 

A deferral agreement may be changed or revoked at any time during the respective
periods specified in Section 3.4.  A deferral agreement becomes irrevocable at
the close of the respective period.

 

3.2                               Election to Defer Base Pay.  An Eligible
Employee may elect to defer Base Pay for a Plan Year in any amount (in 1%
increments) from 5% to 25% of Base Pay.

 

3.3.                            Election to Defer Bonus.  An Eligible Employee
may elect to defer (in 1% increments) from 5% to 100% of his Bonus for a Plan
Year.

 

3.4                               Timing of Election to Defer.  Each Eligible
Employee who desires to defer Base Pay otherwise payable during a Plan Year must
execute a deferral agreement within the period preceding the Plan Year specified
by the Administrator.  Each Eligible Employee who desires to defer a Bonus must
execute a deferral agreement within the period preceding the Plan Year during
which the Bonus is earned that is specified by the Administrator, except that if
the Bonus can be treated as “performance based compensation which is based upon
services performed over a period of at least twelve months” as described in
Section 409A(a)(4)(B)(iii) and Treasury Regulations promulgated thereunder, such
deferral agreement must be executed no later than the date which is six months
before the end of the performance period in which the Bonus is earned.

 

An employee who is classified or designated as an Eligible Employee during a
Plan Year may elect to defer Base Pay otherwise payable during the remainder of
such Plan Year and/or a Bonus earned with respect to

 

A-3-1

--------------------------------------------------------------------------------


 

services performed during such Plan Year in accordance with the rules of this
Section 3.4 by executing a deferral agreement within the 30 day period beginning
on the date the employee is classified or designated as an Eligible Employee.

 

3.5                               Election of Payment Schedule and Form of
Payment.  At the time an Eligible Employee completes a deferral agreement, the
Eligible Employee must separately elect for each type of compensation being
deferred (i.e., for Base Pay and each type of Bonus) the date of distribution of
each deferred amount, the form of payment in which each deferred amount will be
distributed and whether or not either or both of the override elections
described in Section 3.6 will apply to the deferred amounts.

 

The date of distribution may be the date the Eligible Employee terminates
service with the Employer or any specified date which is at least three years
after the first day of the Plan Year during which the deferral agreement is
effective.  The form of payment may be a single sum distribution in cash or a
series of substantially equal periodic payments in cash made over a period
certain of five years or ten years.

 

3.6.                            Override Elections.  At the time an Eligible
Employee makes the elections described in Section 3.5, he may elect one or both
of the override elections described in this Section 3.6.  An override election
provides that the date of distribution specified by the Eligible Employee in
accordance with Section 3.5 will be honored unless an override event intervenes
before the scheduled date of distribution, in which case the date of the
intervening override event will be substituted as the date of distribution.  The
permissible override events are termination of service with the Employer and a
Change in Control.  An Eligible Employee who elects a termination of service
override may also specify a form of payment for the deferred amount that is the
subject of the override election.  If the Eligible Employee elects a Change in
Control override, payment will be made in a single lump sum distribution in cash
as soon as practicable following the Change in Control.

 

A-3-2

--------------------------------------------------------------------------------


 

ARTICLE 4 – PARTICIPANT ACCOUNT

 

4.1                               Individual Accounts.  The Administrator will
establish and maintain a bookkeeping Account for each Participant which will
reflect deferrals made pursuant to Article 3 along with earnings, expenses,
gains and losses credited thereto, attributable to the hypothetical investments
made with the amounts in the Participant’s Account as provided in Article 5. 
The amount a Participant elects to defer in accordance with Article 3 shall be
credited to the Participant’s Account at the time the amount subject to the
deferral election would otherwise have been payable to the Participant but for
his election to defer.  The Administrator will establish and maintain such other
accounts and records as it decides in its discretion to be reasonably required
or appropriate to discharge its duties under the Plan.

 

A-4-1

--------------------------------------------------------------------------------


 

ARTICLE 5 – INVESTMENT OF CONTRIBUTIONS

 

5.1                               Investment Options.  The amount in a
Participant’s Account shall be treated as invested in the investment options
designated for this purpose by the Administrator and set forth in Appendix A.

 

5.2                               Adjustment of Accounts.  The amount in a
Participant’s Account shall be adjusted for hypothetical investment earnings or
losses in an amount equivalent to the gains or losses reported by the investment
options selected by the Participant or Beneficiary from among the investment
options provided in Section 5.1.  A Participant may, in accordance with rules
and procedures established by the Administrator, change the investments to be
used for the purpose of calculating future hypothetical investment adjustments
to the Participant’s Account or to future Participant deferrals effective as of
the Valuation Date coincident with or next following notice to the
Administrator.  The Account of each Participant shall be adjusted as of each
Valuation Date to reflect: (a) the hypothetical investment earnings and/or
losses described above; (b) Participant deferrals; and (c) distributions or
withdrawals from the Account.

 

A-5-1

--------------------------------------------------------------------------------


 

ARTICLE 6 – RIGHT TO BENEFITS

 

6.1                               Vesting.  A Participant, at all times, has a
100% nonforfeitable interest in the amounts credited to his Account.

 

6.2                               Death.  The balance or remaining balance
credited to a Participant’s Account shall be paid to his Beneficiary in a single
lump sum payment as soon as practicable following the date of death.  If
multiple Beneficiaries have been designated, each Beneficiary shall receive a
single lump sum payment of his specified portion of the Account as soon as
practicable following the date of death.

 

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.

 

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator.  If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s Account, such amount will be paid to his estate (such
estate shall be deemed to be the Beneficiary for purposes of the Plan) in a
single lump sum payment.

 

6.3                               Disability.  The balance or remaining balance
credited to a Participant’s Account shall be paid to the Participant in a single
lump sum cash payment as soon as practicable following the date a Participant is
determined to be totally and permanently disabled.  A Participant shall be
considered totally and permanently disabled if he is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or, if he is, by reason
of any impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident or
health plan of the Employer.  The Administrator, in its sole discretion, shall
determine whether a Participant is totally and permanently disabled for purposes
of this Section 6.3.

 

A-6-1

--------------------------------------------------------------------------------


 

ARTICLE 7 – DISTRIBUTION OF BENEFITS

 

7.1                               Amount of Benefits.  The amount credited to a
Participant’s Account as determined under Articles 4 and 6 shall determine and
constitute the basis for the value of benefits payable to the Participant under
the Plan.

 

7.2                               Method and Timing of Distributions.  Subject
to Section 7.4, distributions under the Plan shall be made at the time and in
the manner specified by the Participant in accordance with the provisions of
Article 3.  A distribution made on account of termination of service shall be
made during the month following the last day of the Plan Year in which the
Participant’s termination occurred, except that a distribution made to a Key
Employee shall, in no event, be made before the date which is six months after
the date the Key Employee separates from service with the Employer.

 

7.3                               Unforeseeable Emergency.  A Participant may
request a distribution due to an Unforeseeable Emergency.  The request must be
in writing and must be submitted to the Administrator along with evidence that
the circumstances constitute an Unforeseeable Emergency. The Administrator has
the discretion to require whatever evidence it deems necessary to determine
whether a distribution is warranted.  Whether a Participant has incurred an
Unforeseeable Emergency will be determined by the Administrator on the basis of
the relevant facts and circumstances in its sole discretion, but, in no event,
will an Unforeseeable Emergency be deemed to exist if the hardship can be
relieved:  (a) through reimbursement or compensation by insurance or otherwise,
(b) by liquidation of the Participant’s assets to the extent such liquidation
would not itself cause severe financial hardship, or (c) by cessation of
deferrals under the Plan.  A distribution due to an Unforeseeable Emergency must
be limited to the amount reasonably necessary to satisfy the emergency need and
may include any amounts necessary to pay any federal, state or local income tax
penalties reasonably anticipated to result from the distribution.  The
distribution will be made in the form of a single lump sum.

 

7.4                               Cashouts Of Amounts Not Exceeding $10,000.  If
the amount credited to the Participant’s Account does not exceed $10,000 at the
time he separates from service with the Employer for any reason, the Employer
shall pay such amount to the Participant in a single lump sum payment as soon as
practicable following such termination or cessation of service regardless of
whether the Participant had made different elections of time or form of payment
as to the amount credited to his Account or whether the Participant was
receiving installments at the time of such termination.  A distribution made to
a Key Employee shall not be made before the date

 

A-7-1

--------------------------------------------------------------------------------


 

which is six months after the date of his separation from service with the
Employer.

 

A-7-2

--------------------------------------------------------------------------------


 

ARTICLE 8 – AMENDMENT AND TERMINATION

 

8.1                               Amendment by Employer.  The Plan Sponsor
reserves the right to amend the Plan (for itself and each Employer) through
action of the Board.  An amendment must be in writing and executed by an officer
authorized to take such action.  Each amendment shall be effective when approved
by the Board in its resolution.  No amendment can directly or indirectly deprive
any current or former Participant or Beneficiary of all or any portion of his
Account which had accrued prior to the amendment.

 

8.2                               Retroactive Amendments.  An amendment made by
the Plan Sponsor in accordance with Section 8.1 may be made effective on a date
prior to the first day of the Plan Year in which it is adopted if such amendment
is necessary or appropriate to enable the Plan to satisfy the applicable
requirements of the Code or ERISA or to conform the Plan to any change in
federal law or to any regulations or ruling thereunder.  Any retroactive
amendment by the Plan Sponsor shall be subject to the provisions of Section 8.1.

 

8.3                               Plan Termination.  The Plan has been adopted
with the intention and expectation that it will be continued indefinitely.  Each
Employer, however, reserves the right to terminate the Plan with respect to its
participating employees.  Each Employer has no obligation or liability
whatsoever to maintain the Plan for any length of time and may discontinue
contributions under the Plan or terminate the Plan at any time without any
liability hereunder for any such discontinuance or termination.

 

8.4                               Distribution Upon Termination of the Plan. 
Upon termination of the Plan, no further Contributions shall be made under the
Plan and the Administrator shall direct that all amounts credited to each
Participant’s Account shall be paid out as soon as administratively feasible in
a single lump sum payment regardless of the elections the Participant had made
concerning the time and form of payment of the amounts credited to his Account
and regardless of whether the Participant was receiving installments at the time
of such Plan termination.

 

A-8-1

--------------------------------------------------------------------------------


 

ARTICLE 9 – THE TRUST

 

9.1                               Establishment of Trust.  The Plan Sponsor may
but is not required to establish a trust to hold amounts which the Plan Sponsor
may contribute from time to time to correspond to some or all amounts credited
to Participants under Section 4.1.  If the Plan Sponsor elects to establish a
trust, the provisions of Sections 9.2 and 9.3 shall become operative.

 

9.2                               Grantor Trust.  Any trust established by the
Plan Sponsor shall be between the Plan Sponsor and a trustee pursuant to a
separate written agreement under which assets are held, administered and
managed, subject to the claims of the Plan Sponsor’s creditors in the event of
the Plan Sponsor’s insolvency, until paid to the Participant and/or his
Beneficiaries specified in the Plan.  The trust is intended to be treated as a
grantor trust under the Code, and the establishment of the trust shall not cause
the Participant to realize current income on amounts contributed thereto.

 

9.3                               Investment of Trust Funds.  Any amounts
contributed to the trust by the Plan Sponsor shall be invested by the trustee in
accordance with the provisions of the trust and the instructions of the
Administrator.  Trust investments need not reflect the hypothetical investments
selected by Participants under Section 5.1 for the purpose of adjusting Accounts
and the earnings or investment results of the trust shall not affect the
hypothetical investment adjustments to Participant Accounts under the Plan.

 

A-9-1

--------------------------------------------------------------------------------


 

ARTICLE 10 – MISCELLANEOUS

 

10.1                        Unsecured General Creditor of the Employer. 
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Employer.  For purposes of the payment of benefits under the Plan, any and
all of the Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer.  Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

10.2                        Employer’s Liability.  Each Employer’s liability for
the payment of benefits under the Plan shall be defined only by the Plan and by
the deferral agreements entered into between a Participant and the Employer.  An
Employer shall have no obligation or liability to a Participant under the Plan
except as provided by the Plan and a deferral agreement or agreements.  An
Employer shall have no liability to Participants employed by other Employers.

 

10.3                        Limitation of Rights.  Neither the establishment of
the Plan, nor any amendment thereof, nor the creation of any fund or account,
nor the payment of any benefits, will be construed as giving to the Participant
or any other person any legal or equitable right against the Employer or
Administrator, except as provided herein; and in no event will the terms of
employment or service of the Participant be modified or in any way affected
hereby.

 

10.4                        Acceleration of Benefits.  Except as hereinafter
provided with respect to marital disputes, none of the benefits or rights of a
Participant or any Beneficiary of a Participant shall be subject to the claim of
any creditor.  In particular, to the fullest extent permitted by law, all such
benefits and rights shall be free from attachment, garnishment, or any other
legal or equitable process available to any creditor of the Participant and his
or her Beneficiary.  Neither the Participant nor his or her Beneficiary shall
have the right to alienate, anticipate, commute, pledge, encumber, or assign any
of the payments which he or she may expect to receive, contingently or
otherwise, under this Plan, except the right to designate a Beneficiary to
receive death benefits provided hereunder.  In cases of marital dispute, the
Employer shall observe the terms of the Plan unless and until ordered to do
otherwise by a state or Federal court.  As a condition of participation, a
Participant agrees to hold the Employer harmless from any harm that arises out
of the Employer’s obeying the final order of any state or Federal court, whether
such order effects a judgment of such court or is issued to enforce a judgment
or order of another court.  A distribution made to

 

A-10-1

--------------------------------------------------------------------------------


 

comply with a court-approved settlement incident to divorce or to comply with
Federal conflict of interest requirements shall be permitted, notwithstanding
the provisions of Article 3 or any elections made by the Participant to the
contrary.

 

10.5                        Facility of Payment.  If the Administrator
determines, on the basis of medical reports or other evidence satisfactory to
the Administrator, that the recipient of any benefit payments under the Plan is
incapable of handling his affairs by reason of minority, illness, infirmity or
other incapacity, the Administrator may direct the Employer to disburse such
payments to a person or institution designated by a court which has jurisdiction
over such recipient or a person or institution otherwise having the legal
authority under State law for the care and control of such recipient.  The
receipt by such person or institution of any such payments therefore, and any
such payment to the extent thereof, shall discharge the liability of the
Employer for the payment of benefits hereunder to such recipient.

 

10.6                        Notices.  Any notice or other communication in
connection with the Plan shall be deemed delivered in writing if addressed as
provided below and if either actually delivered at said address or, in the case
or a letter, 5 business days shall have elapsed after the same shall have been
deposited in the United States mails, first-class postage prepaid and registered
or certified:

 

(a)                                  If it is sent to the Employer or
Administrator, it will be at the address specified by the Employer; or

 

(b)                                 In each case at such address as the
addressee shall have specified by written notice delivered in accordance with
the foregoing to the addressor’s then effective notice address.

 

10.7                        Tax Withholding.  The Employer shall have the right
to deduct from all payments or deferrals made under the Plan any tax required by
law to be withheld.  If the Employer concludes that tax is owing with respect to
any deferral or payment hereunder, the Employer shall withhold such amounts from
any payments due the Participant, as permitted by law, or otherwise make
appropriate arrangements with the Participant or his Beneficiary for
satisfaction of such obligation.  Tax, for purposes of this Section 10.8 means
any federal, state, local or any other governmental income tax, employment or
payroll tax, excise tax, or any other tax or assessment owing with respect to
amounts deferred, any earnings thereon, and any payments made to Participants
under the Plan.

 

10.8                        Indemnification.  Each Employer shall indemnify and
hold harmless each employee, officer, or director of an Employer to whom is
delegated duties, responsibilities, and authority with respect to the Plan
against all claims,

 

A-10-2

--------------------------------------------------------------------------------


 

liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him (including but not limited to reasonable attorney fees) which
arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by an Employer.  Notwithstanding
the foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise.

 

10.9                        Governing Law.  The Plan will be construed,
administered and enforced according to ERISA, and to the extent not preempted
thereby, the laws of the State of California.

 

A-10-3

--------------------------------------------------------------------------------


 

ARTICLE 11 – PLAN ADMINISTRATION

 

11.1                        Powers and Responsibilities of the Administrator. 
The Administrator has the full power and the full responsibility to administer
the Plan in all of its details, subject, however, to the applicable requirements
of ERISA.  The Administrator’s powers and responsibilities include, but are not
limited to, the following:

 

(a)           To make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan;

 

(b)           To interpret the Plan, its interpretation thereof in good faith to
be final and conclusive on all persons claiming benefits under the Plan;

 

(c)           To decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan;

 

(d)           To administer the claims and review procedures specified in
Section 11.2;

 

(e)           To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

 

(f)            To determine the person or persons to whom such benefits will be
paid;

 

(g)           To authorize the payment of benefits;

 

(h)           To comply with the reporting and disclosure requirements of Part 1
of Subtitle B of Title I of ERISA;

 

(i)            To appoint such agents, counsel, accountants, and consultants as
may be required to assist in administering the Plan;

 

(j)            By written instrument, to allocate and delegate its
responsibilities, including the formation of an Administrative Committee to
administer the Plan.

 

11.2                        Claims and Review Procedures.

 

(a)           Claims Procedure.  If any person believes he is being denied any
rights or benefits under the Plan, such person may file a claim in writing with
the Administrator.  If any such claim is wholly or

 

A-11-1

--------------------------------------------------------------------------------


 

partially denied, the Administrator will notify such person of its decision in
writing.  Such notification will contain (i) specific reasons for the denial,
(ii) specific reference to pertinent Plan provisions, (iii) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review.  Such notification will be given within 90 days after the
claim is received by the Administrator (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial 90-day period).  If such notification is not given within
such period, the claim will be considered denied as of the last day of such
period and such person may request a review of his claim.

 

(b)                                 Review Procedure.  Within 60 days after the
date on which a person receives a written notification of denial of claim (or,
if written notification is not provided, within 60 days of the date denial is
considered to have occurred), such person (or his duly authorized
representative) may (i) file a written request with the Administrator for a
review of his denied claim and of pertinent documents and (ii) submit written
issues and comments to the Administrator.  The Administrator will notify such
person of its decision in writing.  Such notification will be written in a
manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions.  The decision on review will be made within 60 days after the
request for review is received by the Administrator (or within 120 days, if
special circumstances require an extension of time for processing the request,
such as an election by the Administrator to hold a hearing, and if written
notice of such extension and circumstances is given to such person within the
initial 60-day period).  If the decision on review is not made within such
period, the claim will be considered denied.

 

11.3                        Plan Administrative Costs.  All reasonable costs and
expenses (including legal, accounting, and employee communication fees) incurred
by the Administrator in administering the Plan shall be paid by the Employer.

 

A-11-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Plan Sponsor by its duly authorized officer(s), has
caused the Plan to be adopted as of the 20th day of October, 2004.

 

 

SILICON VALLEY BANK

 

 

By:

/s/ GRINDLE SLOAN

 

 

Title: Assistant Director, Benefits Manager

 

A-11-3

--------------------------------------------------------------------------------


 

APPENDIX A

 

INVESTMENT OPTIONS

 

•                                          Silicon Valley Bank Stock

•                                          Fidelity Blue Chip

•                                          Fidelity Equity Income

•                                          Spartan US Equity Index

•                                          Fidelity Mid-Cap Stock

•                                          Franklin Small/Mid Cap Growth

•                                          American Century Small Company

•                                          Strong Advisor Small Cap

•                                          Fidelity Diversified International

•                                          Fidelity Freedom Fund 2000

•                                          Fidelity Freedom Fund 2005

•                                          Fidelity Freedom Fund 2010

•                                          Fidelity Freedom Fund 2015

•                                          Fidelity Freedom Fund 2020

•                                          Fidelity Freedom Fund 2025

•                                          Fidelity Freedom Fund 2030

•                                          Fidelity Freedom Fund 2035

•                                          Fidelity Freedom Fund 2040

•                                          Fidelity Freedom Income

•                                          Fidelity Government Income

•                                          PIMCO Low Duration Bond

•                                          Fidelity Retirement Money Market

 

 

Date Effective:  January 1, 2005

 

i

--------------------------------------------------------------------------------